     Case 4:20-cv-02985 Document 52 Filed on 08/27/20 in TXSD Page 1 of 1
                                                                               United States District Court
                                                                                 Southern District of Texas
                      UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS                               ENTERED
                            HOUSTON DIVISION                                      August 27, 2020
                                                                                 David J. Bradley, Clerk




John Doe                                   §
                                           §
versus                                     §              Civil Action 4:20−cv−02985
                                           §
William Marsh Rice University, et al.      §


                                     Recusal Order
1.       I stand recused in this case.

2.       Deadlines in scheduling orders subsist. Court settings are vacated.


         Signed on August 27, 2020, at Houston, Texas.
